Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 13, 14, 17-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 16-20 of U.S. Patent No. 9,255,753. Although the claims at issue are not identical, they are not patentably distinct from each other because both the above claims and the ‘753 claiming a similar crossbow with frame, limbs’ ends (proximal and distal portion) pivotally connected to the frame; the limbs (arrange in concave convex configuration with respect to the frame) and also each is including a cam assembly between the distal and proximal ends to receive a bowstring and power cables.  Whereas the power cables are position between the proximal and distal limb mounts.
	As it stated in MPEP 804 (B1) "Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d1366,112 USPQ2d 1001 (Fed. Cir. 2014).” 
	Thus, it is clear that one of ordinary skill in the art would, on reading the potentially conflicting claims of the ‘753 patent and the above application, at once envisage the invention claimed of the patent within the claimed of the above application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 21 and 22 it is unclear what applicant is sought to claim as the location of the drawstring vary between the draw configuration to the release (or natural) configuration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8, 12-14, 17 and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Islas US 2011/0308508 (“Islas”) in view of Colley US 7,891,348 (“Colley”).
	As per claim 1, Islas discloses a crossbow (crossbow 10)(Figs. 1 and 2; [0011]-[0014]) comprising: 
	a frame comprising a center rail and a riser, the frame having a first side and a second side (stock 12 and riser 14)(Fig. 1; [0011]); 
	at least one first limb having a first distal portion pivotally coupled to the first side of the frame at a first distal limb mount and a first proximal portion (left limb 16 with a first distal portion coupled to the left side of the riser 14, i.e. a first distal limb mount, and a first proximal end, opposite the first distal portion)(Fig. 1; [0011]); 
	at least one second limb having a second distal portion pivotally coupled to the second side of the frame at a second distal limb mount and a second proximal portion (right limb 16 with a second distal portion coupled to the right side of the riser 14, i.e. a second distal limb mount, and a second proximal end, opposite the second distal portion)(Fig. 1; [0011]); 
	at least one first cam including a first draw string journal and a first power cable journal attached to the first limb at a fixed position, and rotatable around a first axis (left cam 20 coupled to the left limb 16 (Fig. 1) and including a draw string journal 24 and power cable journal 28a/28b)(note Fig. 1 and Fig. 4 as well as [0011] and [0013] regarding the structure of the cam and its connection to the bow device); 
	at least one second cam including a second draw string journal and a second power cable journal attached to the second limb at a fixed position, and rotatable around a second axis (right cam 20 coupled to the right limb 16 (Fig. 1) and including a draw string journal 24 and power cable journal 28a/28b)(note Fig. 1 and Fig. 4 as well as [0011] and [0013] regarding the structure of the cam and its connection to the bow device); 
	a draw string received in the first and second draw string journals, wherein the draw string unwinds from the first and second draw string journals as the draw string translates from a released configuration to a drawn configuration (bowstring 22)(Fig. 1; note also [0006], [0011], [0013] and [0014] in conjunction to Fig. 1 and Fig. 4 (the cam assembly) regarding the operation of the crossbow to translate between a drawn and releases configuration; 
	a first power cable coupled to the first side of the frame, at a first location between the first distal limb mount and the first proximal portion, the first power cable being at least partially received in the first power cable journal (left power cable 26 received within the power cable journal 28a/28b; the left power cable is at a first location between the first distal limb mount (left side of the riser 14) and the first proximal portion)(Fig. 1; note [0013] as the power cable within the power cable journals); 
	a second power cable coupled to the second side of the frame, at a second location between the second distal limb mount and the second proximal portion, the second power cable being at least partially received in the second power cable journal (right power cable 26 received within the power cable journal 28a/28b; the right power cable is at a second location between the second distal limb mount (right side of the riser 14) and the second proximal portion)(Fig. 1; note [0013] as the power cable within the power cable journals); 	
	and a cocking mechanism that slides on the center rail to engage with the draw string in the released configuration and slides to a retracted position to move the draw string to the drawn configuration and to engage with a trigger assembly, wherein upon firing of the crossbow the cocking mechanism remains in the retracted position as the draw string translates to the released configuration (string release 34 slides upon stock 12 and trigger mechanism 26, for translating/cocking the bowstring 22 between drawn and release configuration)(Fig. 1 in conjunction to [0006], [0011], [0013] and [0014]).
	Islas is not specific regarding the first limb’s first proximal portion pivotally coupled to the first side of the frame at a first proximal limb mount and the second limb’s second proximal portion pivotally coupled to the second side of the frame at a second proximal limb mount.
	Islas is not specific regarding the first cam at a location between the first distal portion and the first proximal portion and the second cam at a location between the second distal portion and the second proximal portion.
	Islas is not specific regarding the location of the first power cable at a location and between the first proximal limb mount and the second power cable at a location and between the second proximal limb mount.
	However, in the same field of crossbow devices, Colley discloses first and second limbs (construed as right and left pylon 9) each limb includes distal and proximal portion pivotally coupled to frame (riser 1)(Fig. 1).  In addition, each limb (i.e. pylon) includes a spool 6 and/or a cam 7 mounted between the distal and proximal portion of each limb (Fig. 1 and 5:4-55).  Note also the examiner’s markings hereinafter in conjunction to Colley’s Fig. 1 and the manner of the connection of the limbs, i.e. pylons to the frame, riser 1.








Examiner’s markings

    PNG
    media_image1.png
    1316
    970
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’ first limb’s first proximal portion pivotally coupled to the first side of the frame at a first proximal limb mount and the second limb’s second proximal portion pivotally coupled to the second side of the frame at a second proximal limb mount as well the first cam at a location between the first distal portion and the first proximal portion and the second cam at a location between the second distal portion and the second proximal portion as taught by Colley for the reason that a skilled artisan would have been motivated by Colley’s suggestions as such configuration 
Of pylon mounted cam and spool assemblies are supported and arranged in a fashion similar to that shown in U.S. Pat. No. 7,047,958 and the cabling and operational system features function in essentially the same manner. Many of the operational, geometrical, and functional aspects of the former invention are easily adaptable and applicable to use with the present invention. The use of the intermediate spool feature of my prior invention allows for an exceptionally short axle-to-axle length while, at the same time, allowing for a relatively long power stroke. The unique cabling configuration that allows each pylon mounted cam to function with respect to the adjacent limb assembly as opposed to the opposite limb assembly effectively isolates limb and cable loads and eliminates the transmission of forces through the riser in the same manner as the former invention and with the same (2:67-3:16).
	With respect to the locations of the first and second power cables, within the modified Islas by the teachings of Colley as each limbs is connected to the side of the frame via distal and proximal ends, and the cams are position therebetween (as taught by Colley), the first power cable would have been position between the first distal limb mount and the first proximal limb mount and the second power cable between the second distal limb mount and the second proximal limb mount.
	Lastly, with respect wherein upon firing of the crossbow the cocking mechanism remains in the retracted position as the draw string translates to the released configuration, if there is any doubt regarding the examiner interpretation as to such function by Islas, it is noted that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does.”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Absent any specific cocking mechanism, the examiner asserts that the prior art to Islas is fully capable to function as claimed.
	Furthermore, attention to Islas’s [0014]” Also shown here is a traveling string release 34 mounted on a track on the top of the beam 12. This release can closed over the bow string and then cranked back to a full draw position by means of a screw or pulley mechanism (not shown). Many other cocking devices are possible.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’s cocking means as such for the reason that a skilled artisan would have been motivated by Islas’ suggestion to use any known cocking mechanism.    
	As per claim 8, with respect to wherein the cocking mechanism comprises channels configured to receive the draw string during movement between the released configuration and the drawn configuration, note Islas’s Fig. 1 wherein the cocking mechanism 34 includes a channel configure to receive bowstring 22 within (once more, note Figs.1 and 4 as well as [0006], [0011], [0013] and [0014] regarding the operation of the crossbow device). 
	As per claim 12, with respect to further comprising couplings interposed between at least one of: the first distal portion and the second distal portion; or the first proximal portion and the second proximal portion, the couplings providing at least one of the first limb or the second limb relief as the draw string is moved to the drawn configuration, construed as the connection between the limbs 16 to the body/frame 12/ 14 of Islas (Fig. 1), i.e. the first and second distal portions connected to the left and right sides of the frame, respectively.  Also, note Colley’s Fig. 1 as the left and right pylon 9 (i.e. limbs) connected to the frame via the first-second distal portions as well as first-second proximal portion, within the respective distal and proximal limb mounts. 
	As per claim 13, with respect to wherein the couplings comprise rotating translation arms pivotally attached to at least one of: the first distal portion and the first proximal limb mount; the second distal portion and the second proximal limb mount; the first proximal portion and the first proximal limb mount; or the second proximal portion and the second proximal limb mount, although Colley is not specific regarding of rotating translation arms pivotally attached thereto with respect to the distal portions and proximal portions connected with the respective distal and proximal mounts, such connection is well known as taught by Colley.  As shown in Fig. 1 and in 5:4-23 it is well known to connect limbs to crossbow’s frame utilizing rotating translation arms pivotally attached thereto such as front pylon 10 with limb anchor 4 connected to limb pocket 3 to connect limbs 2 to frame/riser 1.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas-Colley’s couplings comprise rotating translation arms pivotally attached to at least one of: the first distal portion and the first proximal limb mount; the second distal portion and the second proximal limb mount; the first proximal portion and the first proximal limb mount or the second proximal portion and the second proximal limb mount for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield the predictable results of connecting limbs to a crossbow’s frame in a safe and secure manner while allowing to store energy as the crossbow drawn by manipulate- translate the limbs and to release the store energy as the limbs “springs” to cause a projectile, and arrow/bolt to be fire therefrom.  
	As per claim 14, with respect to wherein rotation of the rotating translation arms are synchronized by a synchronization assembly, such function would have been within the modified Islas (as the synchronization assembly of the cams assemblies 22 connected to the respective limbs 16 to allow the fire of the bow); as well as the rotating translation arms as taught by Colley (as discussed above with respect to claim 13, regarding the front pylons means).  In addition, as discussed above it is noted that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Once again, absent any specific structure to such limitations, the examiner maintains his position that the prior art structure is fully capable of performing the same function as claimed, since the prior art device is equipped with the samefeatures as the claim subject matter (emphasis added). 
	As per claim 17, with respect to wherein: the first distal portion and first proximal portion are coupled to the riser; and the second distal portion and the second proximal portion are coupled to the riser, note Islas’ Fig. 1 as the connection of the limbs 16 to the frame 12/14 and Colley’s Fig. 1 as the pylons 9 connected to the frame 1; via first distal portion and first proximal portion and second distal portion and second proximal portion (again note the examiner’s markings above with respect to claim 1).
	As per claim 18, with respect to wherein: the first distal portion and first proximal portion are coupled to the center rail; and the second distal portion and the second proximal portion are coupled to center rail, note Islas’ Fig. 1 as the connection of the limbs 16 to the frame 12/14 and Colley’s Fig. 1 as the pylons 9 connected to the frame 1; via first distal portion and first proximal portion and second distal portion and second proximal portion (again note the examiner’s markings above with respect to claim 1).
	As per claim 19, with respect to wherein the first and second limbs are arranged in a concave or convex configuration with respect to the frame, note Islas’ Fig. 1.
Claim 2 and 3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Islas and Colley as applied to claim  1 above, and further in view of Suggitt US 5,823,172 (“Suggitt”).
	As per claim 2, the combination Islas and Colley is not specific regarding wherein the cocking mechanism is coupled to a threaded shaft extending along the center rail, wherein rotation of the threaded shaft causes the cocking mechanism to move forward and back along the center rail.
	However, Suggitt discloses wherein the cocking mechanism is coupled to a threaded shaft extending along the center rail, wherein rotation of the threaded shaft causes the cocking mechanism to move forward and back along the center rail (including totted/threaded arm 30 along the crossbow frame/rail (Figs. 6 and 7) to be manipulated to cocked bowstring 115)(see also Figs. 1A-5B in conjunction to 4:8-5:40 regarding the cocking structure to include the threaded/totted arm/shaft 30; note also 6:60+, regarding the operation of the cocking mechanism).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Islas’ wherein the cocking mechanism is coupled to a threaded shaft extending along the center rail, wherein rotation of the threaded shaft causes the cocking mechanism to move forward and back along the center rail as taught by Suggitt for the reason that a skilled artisan would have been motivated by Islas’s suggestion to use any well-known cocking mechanism as equally equivalent to draw/cocked  his launcher.
	Once again, attention to Islas’s [0014]” Also shown here is a traveling string release 34 mounted on a track on the top of the beam 12. This release can closed over the bow string and then cranked back to a full draw position by means of a screw or pulley mechanism (not shown). Many other cocking devices are possible.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’s cocking means as such for the reason that a skilled artisan would have been motivated by Islas’ suggestion to use any known cocking mechanism.    
	As per claim 3, Suggitt discloses further comprising one or more of a rotary crank, a lever, or a motor that rotates the threaded shaft (lever 27 for rotating and moving arm 30)(Figs. 1A, 1B, 4, 5A, 6 and 7; 4:31-42 and 6:1-35; again see 6:60+, regarding the use/operation of the cocking mechanism).
Claims 4-6, 9 and 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Islas and Colley as applied to claim 1 above, and further in view of Yehle US 7,784,453 (“Yehle”).
	As per claim 4, the modified Islas is not specific regarding wherein the cocking mechanism is coupled to a belt extending along the center rail between a distal pulley assembly and proximal pulley assembly, wherein rotation of the belt around the distal and proximal pulley assemblies causes the cocking mechanism to move forward and back along the center rail.
	However, Yehle discloses wherein the cocking mechanism is coupled to a belt extending along the center rail between a distal pulley assembly and proximal pulley assembly, wherein rotation of the belt around the distal and proximal pulley assemblies causes the cocking mechanism to move forward and back along the center rail (the use of chain/belt 114)(Figs. 3-5 and 2:43-51 and 4:1-5:10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas with such cocking mechanism as claimed as taught by Yehle as a skilled artisan would have been motivated by Islas’ suggestion to use any known cocking mechanism that is equivalent to the cocking mechanism configure to draw the crossbow.    
	As per claim 5, Yehle discloses wherein the belt comprises one of a tooth belt, a smooth belt, or a chain (chain 114)(Fig. 4; 2:43-51).
	As per claim 6, Yehle discloses further comprising one or more of a rotary crank, a lever, or a motor that rotates the pulley assemblies (lever portion 111)(Figs. 3-7; 3:50-67 and 5:28-49).  
	As per claims 9, 10, with respect to comprising a de-cocking actuator that releases the draw string from the trigger assembly onto the channels to permit movement of the draw string from the drawn configuration to the released configuration (claim 9), and comprising cords and handles attached to the cooking mechanism for a user to grip during cocking and de-cocking of the crossbow (claim 10), attention to Yehle’s Figs. 3-5 in conjunction to 3:27-50 as well as 4:53-5:49, regarding the cocking of the crossbow utilizing the belt (chain 114), gears (102-104-406), pawl (110) and lever (111), allowing the carrier 116 to be drawn, backward and retain in the drawn position; the cocking mechanism is configure to de-coked the crossbow, by reversing the rotation of the gears-belt, and thus safely move the carrier forward.  Thus, the examiner construed the structure that includes the lever, toothed means, pawls, chain, and etc. that release the crossbow, i.e. in the reverse manner, as the de-cocking actuator mechanism.   The rotating means to rotate the gears, as well as the lever 116, are construed as such features that a user grips, manipulates for cocking and de-coking of the crossbow, as taught by Yehle.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’s comprising a de-cocking actuator that releases the draw string from the trigger assembly onto the channels to permit movement of the draw string from the drawn configuration to the released configuration (claim 9), and comprising cords and handles attached to the cooking mechanism for a user to grip during cocking and de-cocking of the crossbow as taught by Yehle  for the reason discussed above with respect to claims 1, 2 and 4.
Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Islas and Colley as applied to claim 1 above, and further in view of Choma US 7,624,725 (“Choma”).
	As per claim 7, the combination Islas- Colley does not disclose comprising at least one cocking rope that moves the cocking mechanism and the draw string from the released configuration to the drawn configuration.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Islas device at least one cocking rope that moves the cocking mechanism and the draw string from the released configuration to the drawn configuration as taught by Choma for the reason that a skilled artisan would have been motivated by Islas’s suggestion to use any well-known cocking mechanism as equally equivalent to draw/cocked  his launcher.
	Once again, attention to Islas’s [0014]” Also shown here is a traveling string release 34 mounted on a track on the top of the beam 12. This release can closed over the bow string and then cranked back to a full draw position by means of a screw or pulley mechanism (not shown). Many other cocking devices are possible.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’s cocking means as such for the reason that a skilled artisan would have been motivated by Islas’ suggestion to use any known cocking mechanism.    
Claim 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Islas in view of Colley and Yehle.
	As per claim 20, Islas discloses a crossbow (crossbow 10)(Figs. 1 and 2; [0011]-[0014]) comprising: 
	a frame comprising a center rail and a riser, the frame having a first side and a second side (stock 12 and riser 14)(Fig. 1; [0011]); 
	at least one first limb having a first distal portion pivotally coupled to the first side of the frame at a first distal limb mount and a first proximal portion (left limb 16 with a first distal portion coupled to the left side of the riser 14, i.e. a first distal limb mount, and a first proximal end, opposite the first distal portion)(Fig. 1; [0011]); 
	at least one second limb having a second distal portion pivotally coupled to the second side of the frame at a second distal limb mount and a second proximal portion (right limb 16 with a second distal portion coupled to the right side of the riser 14, i.e. a second distal limb mount, and a second proximal end, opposite the second distal portion)(Fig. 1; [0011]); 
	at least one first cam including a first draw string journal and a first power cable journal attached to the first limb at a fixed position, and rotatable around a first axis (left cam 20 coupled to the left limb 16 (Fig. 1) and including a draw string journal 24 and power cable journal 28a/28b)(note Fig. 1 and Fig. 4 as well as [0011] and [0013] regarding the structure of the cam and its connection to the bow device); 
	at least one second cam including a second draw string journal and a second power cable journal attached to the second limb at a fixed position, and rotatable around a second axis (right cam 20 coupled to the right limb 16 (Fig. 1) and including a draw string journal 24 and power cable journal 28a/28b)(note Fig. 1 and Fig. 4 as well as [0011] and [0013] regarding the structure of the cam and its connection to the bow device); 
	a draw string received in the first and second draw string journals, wherein the draw string unwinds from the first and second draw string journals as the draw string translates from a released configuration to a drawn configuration (bowstring 22)(Fig. 1; note also [0006], [0011], [0013] and [0014] in conjunction to Fig. 1 and Fig. 4 (the cam assembly) regarding the operation of the crossbow to translate between a drawn and releases configuration; 
	a first power cable coupled to the first side of the frame, at a first location between the first distal limb mount and the first proximal portion, the first power cable being at least partially received in the first power cable journal (left power cable 26 received within the power cable journal 28a/28b; the left power cable is at a first location between the first distal limb mount (left side of the riser 14) and the first proximal portion)(Fig. 1; note [0013] as the power cable within the power cable journals); 
	a second power cable coupled to the second side of the frame, at a second location between the second distal limb mount and the second proximal portion, the second power cable being at least partially received in the second power cable journal (right power cable 26 received within the power cable journal 28a/28b; the right power cable is at a second location between the second distal limb mount (right side of the riser 14) and the second proximal portion)(Fig. 1; note [0013] as the power cable within the power cable journals); 	
	a cocking mechanism captured by the center rail to slide to engage with the draw string in the released configuration and to slide to a retracted position to move the draw string to the drawn configuration and to engage with a trigger assembly, and wherein upon actuation of the trigger assembly, the draw string translates to the released configuration while the cocking mechanism remains in the retracted position (string release 34 slides upon stock 12 and trigger mechanism 26, for translating/cocking the bowstring 22 between drawn and release configuration)(Fig. 1 in conjunction to [0006], [0011], [0013] and [0014]).
	Islas is not specific regarding the first limb’s first proximal portion pivotally coupled to the first side of the frame at a first proximal limb mount and the second limb’s second proximal portion pivotally coupled to the second side of the frame at a second proximal limb mount.
	Islas is not specific regarding the first cam at a location between the first distal portion and the first proximal portion and the second cam at a location between the second distal portion and the second proximal portion.
	Islas is not specific regarding the location of the first power cable at a location and between the first proximal limb mount and the second power cable at a location and between the second proximal limb mount.
	Islas is not specific regarding and one or more of a rotary crank, a cocking lever, a cocking rope, or a motor that moves the cocking mechanism between engagement with the draw string in the released configuration and the retracted position.
	With respect to the limbs connection locations, Colley discloses first and second limbs (construed as right and left pylon 9) each limb includes distal and proximal portion pivotally coupled to frame (riser 1)(Fig. 1).  In addition, each limb (i.e. pylon) includes a spool 6 and/or a cam 7 mounted between the distal and proximal portion of each limb (Fig. 1 and 5:4-55).  Note also the examiner’s markings above in conjunction to Colley’s Fig. 1 and the manner of the connection of the limbs, i.e. pylons to the frame, riser 1, with respect to claim 1.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’ first limb’s first proximal portion pivotally coupled to the first side of the frame at a first proximal limb mount and the second limb’s second proximal portion pivotally coupled to the second side of the frame at a second proximal limb mount as well the first cam at a location between the first distal portion and the first proximal portion and the second cam at a location between the second distal portion and the second proximal portion as taught by Colley for the reason that a skilled artisan would have been motivated by Colley’s suggestions as such configuration 
Of pylon mounted cam and spool assemblies are supported and arranged in a fashion similar to that shown in U.S. Pat. No. 7,047,958 and the cabling and operational system features function in essentially the same manner. Many of the operational, geometrical, and functional aspects of the former invention are easily adaptable and applicable to use with the present invention. The use of the intermediate spool feature of my prior invention allows for an exceptionally short axle-to-axle length while, at the same time, allowing for a relatively long power stroke. The unique cabling configuration that allows each pylon mounted cam to function with respect to the adjacent limb assembly as opposed to the opposite limb assembly effectively isolates limb and cable loads and eliminates the transmission of forces through the riser in the same manner as the former invention and with the same (2:67-3:16).
	With respect to the locations of the first and second power cables, within the modified Islas by the teachings of Colley as each limbs is connected to the side of the frame via distal and proximal ends, and the cams are position therebetween (as taught by Colley), the first power cable would have been position between the first distal limb mount and the first proximal limb mount and the second power cable between the second distal limb mount and the second proximal limb mount.
	Lastly, with respect wherein upon firing of the crossbow the cocking mechanism remains in the retracted position as the draw string translates to the released configuration, if there is any doubt regarding the examiner interpretation as to such function by Islas, it is noted that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does.”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Absent any specific cocking mechanism, the examiner asserts that the prior art to Islas is fully capable to function as claimed.
	Furthermore, attention to Islas’s [0014]” Also shown here is a traveling string release 34 mounted on a track on the top of the beam 12. This release can closed over the bow string and then cranked back to a full draw position by means of a screw or pulley mechanism (not shown). Many other cocking devices are possible.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’s cocking means as such for the reason that a skilled artisan would have been motivated by Islas’ suggestion to use any known cocking mechanism.    
	With respect to one or more of a rotary crank, a cocking lever, a cocking rope, or a motor that moves the cocking mechanism between engagement with the draw string in the released configuration and the retracted position, Yehle discloses the use of chain/belt 114 (Figs. 3-5 and 2:43-51 and 4:1-5:10) and lever portion 111 (Figs. 3-7; 3:50-67 and 5:28-49), as cocking mechanism.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas with such cocking mechanism as claimed as taught by Yehle for the reason that a skilled artisan would have been motivated by Islas’s suggestion to use any well-known cocking mechanism as equally equivalent to draw/cocked his launcher.
	Once again, attention to Islas’s [0014]” Also shown here is a traveling string release 34 mounted on a track on the top of the beam 12. This release can closed over the bow string and then cranked back to a full draw position by means of a screw or pulley mechanism (not shown). Many other cocking devices are possible.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Islas’s cocking means as such for the reason that a skilled artisan would have been motivated by Islas’ suggestion to use any known cocking mechanism.    
Claim 21-23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Islas and Colley as applied to claim 1 above, and further in view of Van House US 4,169,456 (“Van House”).
	As per claim 21, the combination Islas- Colley is not specific regarding wherein in the released configuration, the draw string crosses over the center rail at a third location that is closer to a front of the crossbow than the first location and the second location.
	However, Van House discloses wherein in a released configuration, a draw string crosses over a center rail at a third location that is closer to a front of the crossbow than a first location and a second location (drawstring 60 crosses rail/frame, stock 16, closer to the front of crossbow than the attachment of the cables/rods connected to the stock (e.g. elements 42/40 and/or 20)(Figs. 1 and 4 as well as 2:48-67 and 3:6-20).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the combination Islas- Colley wherein in the released configuration, the draw string crosses over the center rail at a third location that is closer to a front of the crossbow than the first location and the second location as taught by Van House for the reason that a skilled artisan would have been motivated by Van House’s suggestions to provide such an archery bow which is capable of high energy storage; to provide such an archery bow in which bow limbs are rotated through large angles without significant loss of effective conversion of bow string draw force to bow limb torque, thus permitting the use of bow limbs which are relatively short; and to provide such an archery bow within which the force required to maintain the bow string in full draw position is less than the peak draw force (1:39-47). 
	As per claim 22, the combination Islas- Colley is not specific wherein: the first draw string journal is located closer to the at least one first limb than the first power cable journal; and the second draw string journal is located closer to the at least one second limb than the second power cable journal.
	However, Van House discloses wherein the first draw string journal is located closer to the at least one first limb than the first power cable journal; and the second draw string journal is located closer to the at least one second limb than the second power cable journal (drawstring 60 crosses rail/frame, stock 16, closer to the front of crossbow than the attachment of the cables/rods connected to the stock (e.g. elements 42/40 and/or 20)(Figs. 1 and 4 as well as 2:48-67 and 3:6-20).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the combination Islas- Colley wherein the first draw string journal is located closer to the at least one first limb than the first power cable journal; and the second draw string journal is located closer to the at least one second limb than the second power cable journal as taught by Van House for the reason that a skilled artisan would have been motivated by Van House’s suggestions to provide such an archery bow which is capable of high energy storage; to provide such an archery bow in which bow limbs are rotated through large angles without significant loss of effective conversion of bow string draw force to bow limb torque, thus permitting the use of bow limbs which are relatively short; and to provide such an archery bow within which the force required to maintain the bow string in full draw position is less than the peak draw force (1:39-47). 
	As per claim 23, the combination Islas- Colley is not specific wherein: in the released configuration, the first distal portion is disposed a first distance from the first proximal portion; in the drawn configuration, the first distal portion is disposed a second distance from the first proximal portion, the second distance being greater than the first distance; in the released configuration, the second distal portion is disposed a third distance from the second proximal portion; and in the drawn configuration, the second distal portion is disposed a fourth distance from the second proximal portion, the fourth distance being greater than the third distance.
	However, Van House discloses wherein: in the released configuration, the first distal portion is disposed a first distance from the first proximal portion; in the drawn configuration, the first distal portion is disposed a second distance from the first proximal portion, the second distance being greater than the first distance; in the released configuration, the second distal portion is disposed a third distance from the second proximal portion; and in the drawn configuration, the second distal portion is disposed a fourth distance from the second proximal portion, the fourth distance being greater than the third distance (drawstring 60 crosses rail/frame, stock 16, closer to the front of crossbow than the attachment of the cables/rods connected to the stock (e.g. elements 42/40 and/or 20)(Figs. 1 and 4 as well as 2:48-67 and 3:6-20).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the combination Islas- Colley wherein: in the released configuration, the first distal portion is disposed a first distance from the first proximal portion; in the drawn configuration, the first distal portion is disposed a second distance from the first proximal portion, the second distance being greater than the first distance; in the released configuration, the second distal portion is disposed a third distance from the second proximal portion; and in the drawn configuration, the second distal portion is disposed a fourth distance from the second proximal portion, the fourth distance being greater than the third distance as taught by Van House for the reason that a skilled artisan would have been motivated by Van House’s suggestions to provide such an archery bow which is capable of high energy storage; to provide such an archery bow in which bow limbs are rotated through large angles without significant loss of effective conversion of bow string draw force to bow limb torque, thus permitting the use of bow limbs which are relatively short; and to provide such an archery bow within which the force required to maintain the bow string in full draw position is less than the peak draw force (1:39-47). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-14 and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    10/22/2021                                                                                                                                                                                           
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711